Matter of Community Related Servs., Inc. v New York State Dept. of Health (2015 NY Slip Op 06976)





Matter of Community Related Servs., Inc. v New York State Dept. of Health


2015 NY Slip Op 06976


Decided on September 29, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2015

Mazzarelli, J.P., Sweeny, Renwick, Manzanet-Daniels, JJ.


15723 113740/09

[*1] In re Community Related Services, Inc., Petitioner-Respondent,
vNew York State Department of Health, et al., Respondents-Appellants.


Eric T. Schneiderman, Attorney General, New York (Bethany A. Davis Noll of counsel), for appellants.
Pollack, Pollack, Isaac & De Cicco, New York (Brian J. Isaac of counsel), for respondent.

Order, Supreme Court, New York County (Shirley Werner Kornreich, J.), entered July 16, 2014, which denied respondents' motion to vacate an order, same court and Justice, entered January 30, 2014, confirming a special referee's report, and a judgment, entered February 4, 2014, same court and Justice, as amended on or about May 5, 2014, in petitioner's favor in the amount of $7,458,017.98, unanimously modified, on the law, to grant so much of the motion as sought to vacate the portion of the January 30, 2014 order that directs the entry of a money judgment, replace that language with an order directing respondents to reimburse petitioner for improperly denied Medicaid claims, in the amount of $7,458,017.98, to grant so much of the motion as sought to vacate the amended judgment, and otherwise affirmed, without costs. The Clerk is directed to enter judgment accordingly.
Although the reimbursement of monies withheld as a result of respondents' denial of Medicaid claims is incidental to the primary relief sought by petitioner and granted by the court (see  CPLR 7806; Matter of Gross v Perales , 72 NY2d 231 [1988]), the court exceeded its [*2]jurisdiction in directing the entry of a money judgment against respondents (see  Court of Claims Act § 9[4]; see also  CPLR 5207). Accordingly, we modify the order on appeal to provide petitioner with the appropriate relief.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 29, 2015
CLERK